Citation Nr: 1326632	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability evaluation.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA fee-based examination in May 2010.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
5
25
40
LEFT
--
5
5
85
90

The examiner correctly calculated the average puretone threshold in his right ear as 20.  She incorrectly calculated the average puretone threshold in his left ear as 38.75.  However, the correct average for the left ear is 46.25, which is rounded down to 46.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  At the examination, the Veteran reported that he could not hear some sounds and that it was hard for him to hear all the time.  This was a description of the effect of his disability on his daily activities.  38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In September 2010, the Veteran underwent an audiology examination at a VA facility during a consultation for hearing aids.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
10
35
45
LEFT
--
5
15
80
95
The average puretone threshold was 24 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  It is unclear whether the Maryland CNC test was used for speech audiometry testing.  See 38 C.F.R. § 4.85(a) (2012) (the Maryland CNC test is a requirement for a hearing impairment examination for VA purposes).  Auditory Brainstem Response (ABR) testing was recommended due to the asymmetrical nature of the hearing loss.  Subsequent October 2010 ABR testing revealed that the Veteran's sensorineural hearing loss was presumably cochlear in origin.

The September 2010 audiology examination showed some differences in the reported findings in both ears, although the significance of such is unclear and beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

In July 2010, the Veteran stated that he could not have a normal conversation with his family or hear the intercom system at work.  In his January 2011 VA Form 9, he stated that his family "continually complains" that he can't hear well and that they need to "continually" repeat what they say to him.  He mentioned again that he could not hear the intercom at work.  The Veteran's competent, credible reports of how his hearing loss impacted his daily life show that it affected him more than what was reported at his May 2010 VA fee-based examination.  

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Because evidence subsequent to the May 2010 VA examination suggests that there may have been some change in the severity of the Veteran's hearing loss, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination with an appropriate audiologist.  

The purpose of the examination is to determine the current severity of the Veteran's bilateral hearing loss, and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities.

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


